           Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
                v.                                )   Criminal No.: 19-10463-ADB
                                                  )
 KAREN LITTLEFAIR,                                )
                                                  )
                       Defendant                  )
                                                  )

                     GOVERNMENT’S SENTENCING MEMORANDUM

       The government submits this memorandum in advance of the July 15, 2020 sentencing of

defendant Karen Littlefair. The government respectfully requests that the Court sentence Littlefair

to four months of imprisonment, one year of supervised release, and a fine of $9,500.

                                   FACTUAL OVERVIEW

       A. The Charged Fraud

       Littlefair, a resident of Newport Beach, California, pled guilty to participating in a scheme

to have individuals associated with William “Rick” Singer’s Key Worldwide Foundation secretly

take four classes on behalf of her son so that he could earn sufficient credits to graduate from

Georgetown University, in Washington, D.C.

       As set forth in the Pre-Sentence Report (“PSR”), the class-taking fraud began in the spring

of 2017, after Littlefair’s son was placed on academic probation by Georgetown. See PSR ¶¶ 37-

40. Littlefair thereafter agreed with Singer and his employee, Mikaela Sanford,1 to have classes

taken on her son’s behalf. From the outset, Littlefair knew that the scheme did not involve




       1
         Singer and Sanford have been separately charged for their conduct. See United States v.
Singer, 19-cr-10078-RWZ; United States v. Ernst, et al., 19-cr-10081-IT-6.
          Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 2 of 8



obtaining tutoring or legitimate help for her son, but, instead, that Sanford or one of her associates

would secretly act as a stand-in for him in order to deceive Georgetown faculty and staff into

believing that he was completing his own coursework.

       As an example, on June 4, 2017, when Sanford was beginning to take courses for

Littlefair’s son, Sanford sent an email to Littlefair: “I logged into the course [i.e., Peace and

Justice] earlier this evening and everything is accessible via the class portal. If you receive any

emails please forward them along. Other than that we are all set and know where/how to begin.”

See Ex. A [Jun. 5, 2017 email chain]. Littlefair replied: “Perfect. Thank you! Will you be creating

a new email for ‘[my son]’ to submit work to the Prof? Maybe we can talk live tomorrow. I need

to better understand how this works.” Id. Sanford replied: “Yes, a new email account was created

but in the event that [your son] does receive anything course related, please forward it along.” Id.

       As another example, in October 2017, Littlefair’s son was required to meet with the

Georgetown professor teaching his class either in-person or electronically.          See PSR ¶ 41.

Unbeknownst to the professor, the class was actually being taken by Person A, a woman who was

hired by Sanford to complete the class for Littlefair’s son. Person A wrote in an October 14, 2017

email that she had scheduled an appointment with the professor for October 20, 2017 via “skype

or phone.” Id. Person A asked Littlefair’s son: “Are you able to speak with her at that time? If

you are, I can prep you on the course and conversation with [the professor]. If you are not

available, then I will be able to take care of the meeting with a fellow male colleague.” Id.

Littlefair responded: “How many face to face appointments are required? With [my son] headed

to Saudi Arabia shortly, it seems to me that we should have a stand in for [my son] that is highly

briefed by [Person A]. Probably sitting next to [Person A] at this appointment.” Person A wrote

back: “If [your son] is unavailable this upcoming Friday, then we can have a stand-in for his




                                                  2
              Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 3 of 8



appointment with the instructor. I’ll brief this person but I’ll be undetected by the professor.” Id.

Littlefair replied that she believed that a “stand in” was the “best idea.” Id. However, Littlefair

later had second thoughts, expressing concern to Singer about the possibility of getting caught,

writing in an October 15, 2014 email:

          [My son] is concerned about Face Recognition and the Georgetown Data Base. He
          feels he should do the Face Time with the Professor. Apparently there’s only one
          meeting like this. Makes me nervous but I guess if he gets briefed well? Your
          thoughts?

See Ex. B [Oct. 15, 2014 email]. Ultimately, Littlefair’s son did the call himself from Saudi

Arabia.

          Littlefair later sought a discount on the fee Singer charged for the cheating because Person

A did not earn as high a grade for her son as she wanted in a different online course at Arizona

State University (“ASU”). See PSR ¶ 44. After Singer billed Littlefair $3,000 for the ASU course,

Littlefair wrote in an email to Singer’s accountant: “Kind of thought there would have been a

discount on that one. The grade was a C and the experience was a nightmare.” Id.

          B. Additional Fraud

          In addition to the fraudulent coursework, there is evidence that Littlefair facilitated her

son’s admission to Georgetown by fraud. See id. ¶¶ 49-50. As set forth in the PSR, a co-

conspirator, Mark Riddell, took the ACT exam on behalf of Littlefair’s son in December 2011

using a false identification card Singer provided him. 2 See id. ¶¶ 46-48. The result was to boost

Littlefair’s son’s ACT score from 20 (approximately the 50th percentile) to 28 (approximately the

88th percentile). See id. ¶¶ 51 & 55.




          2
         Riddell was separately charged and pled guilty for his involvement in Singer’s scheme.
See 19-cr-10074-NMG.


                                                   3
           Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 4 of 8



       In addition, there is evidence that Littlefair made a payment of $200,000 to the Georgetown

tennis program, in exchange for having the tennis coach, Gordon Ernst, give up an athletic

recruitment spot to facilitate her son’s admission. See PSR ¶¶ 58-64. Although Littlefair’s son

did not receive a “likely letter” designating him as a tennis recruit—as Ernst obtained for the

children of numerous other Singer “side door” clients—the admissions process involved

deception. See, e.g., id. ¶ 58. Littlefair’s son’s Georgetown application falsely depicted him as a

top-ranked tennis player who was “regional and local[ly] ranked” and who played six hours of

tennis each week. Compare Ex. C at 3 [Georgetown Application claiming Littlefair’s son had four

years of involvement with the United States Tennis Association (“USTA”)], with Ex. D [USTA

records show Littlefair’s son had no involvement]; see also PSR ¶ 53. Littlefair understood that

her son would be admitted using a tennis recruitment spot despite the fact that he was not a tennis

player. See PSR ¶ 58. During a call with her son’s high school guidance counselor on January 18,

2012, Littlefair told the counselor that Georgetown might call to inquire about his tennis skills.

See Ex. E [counselor’s notes of call]. Littlefair falsely told the counselor that her son had played

tennis on club teams and country clubs. See id.; see also PSR ¶¶ 58-59.

                            SENTENCING RECOMMENDATION

       Littlefair’s criminal conduct warrants a meaningful term of imprisonment.3 Littlefair paid

Singer more than $9,000 to have a third party secretly take classes for her son, knowing that the

credits from those classes would enable her son to fraudulently obtain a degree from Georgetown.

Littlefair was actively involved in the fraud, even debating with Singer’s associate whether to use



       3
          The government agrees with the PSR’s calculation that the sentencing guidelines range
is 0 to 6 months. The government respectfully submits that the adjusted offense level should be
nine (and not seven as calculated in the PSR) because the gain to co-conspirators from the offense
was more than $6,500 but not more than $15,000. See USSG § 2B1.1(b)(1)(B). With acceptance
of responsibility, the total offense level under the government’s calculation is seven.


                                                 4
          Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 5 of 8



a “stand in” to trick a Georgetown professor. And when Littlefair felt that she did not receive her

money’s worth because her co-conspirator received a low grade, she demanded a discount. In

addition, as set forth above, there is considerable evidence that Littlefair employed fraud to secure

her son’s admission to Georgetown in the first place, through cheating on his college entrance

exam and the fraudulent use of a tennis recruitment spot even though he did not play tennis.

       A four-month term of imprisonment is comparable to the sentences imposed on similarly

situated defendants in the college admissions cases who pled guilty prior to indictment. For

example, several defendants who pled guilty to participating in Singer’s scheme by cheating on

college entrance exams were sentenced to terms of several weeks to one month in prison. See,

e.g., United States v. Abbott, et al., 19-cr-10117-IT (defendant Jane Buckingham sentenced to three

weeks in prison after agreeing to pay $50,000 to have Riddell take the ACT exam on behalf of her

son); (defendant Gordon Caplan sentenced to one month in prison after paying $75,000 to have

Riddell correct answers on his daughter’s ACT exam); (defendant Marjorie Klapper sentenced to

three weeks in prison after paying $15,000 to have Riddell correct answers on her son’s ACT

exam). Others were sentenced to terms of four months and above for participating in the scheme

by bribing college coaches through donations to university athletic programs to purport to recruit

their children as athletes based on false or exaggerated credentials. See, e.g., id. (defendant

Stephen Semprevivo sentenced to four months after paying $400,000 to have Ernst designate his

son as a purported tennis recruit); (defendant Devin Sloane sentenced to four months after paying

$250,000 to have his son “recruited” by the University of Southern California (“USC”) as a fake

water polo player); see also 19-cr-10222-DPW (defendant Jeffrey Bizzack sentenced to two




                                                 5
           Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 6 of 8



months after paying $250,000 to have his son “recruited” by USC as a fake volleyball player).4

       Compared with these defendants, Littlefair’s conduct ranks with those who have been

sentenced to longer terms of incarceration. In contrast to defendants who participated in the

scheme by cheating on a single test, Littlefair participated in multiple aspects of the scheme:

cheating on the admissions exam, falsifying her son’s tennis credentials, and having someone take

his classes to earn credits toward his graduation. Her conduct occurred over an extended period.

Indeed, she paid Singer to have co-conspirators take four classes on her son’s behalf, over a nearly

one-year period. Unlike those whose involvement was relatively minimal—because, for example,

they paid Singer to carry out the scheme without involving themselves in its details—Littlefair

took an active role, discussing details and mechanics of the fraud with her co-conspirators. She

allowed her son to be complicit in the fraud, thus exposing him to its potential consequences. And

the scheme was blatantly fraudulent. It allowed her son to gain admission to Georgetown at the

expense of another candidate, and to receive a Georgetown degree that he did not earn. At the

same time, Littlefair merits consideration for accepting responsibility for at least some of her

conduct in a timely way—prior to Indictment—and thereby sparing the government, and the Court,

the resources attendant to arrest and prosecution.




       4
         Unlike Littlefair, Bizzack, approached the government about pleading guilty before he
was even advised that he was the subject of a government investigation. In addition, one parent
defendant has, to date, been sentenced to a non-incarceratory term. That defendant, Peter Sartorio,
was less culpable than Littlefair. He agreed to pay Singer $15,000 in cash to have Riddell correct
the answers on a single ACT exam. The government has also recommended a non-custodial
sentence for defendant Peter Dameris, who pled guilty to paying Singer to secure his son’s
admission to Georgetown through bribery and fraud. See 20-CR-10099-RGS. As set forth in that
plea agreement, however, the government’s recommendation is based on “serious documented
medical conditions involving [Dameris’s] close family members.” Dameris has not yet been
sentenced.


                                                 6
         Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 7 of 8



       For these reasons, the government respectfully submits that a sentence of four months of

imprisonment appropriately reflects the seriousness of Littlefair’s crime, serves the interests of

general and specific deterrence, and avoids an unwarranted disparity with the sentences imposed

on other defendants who are similarly situated.

                                        CONCLUSION
       The government respectfully recommends a sentence of four months of imprisonment, a

fine of $9,500, one year of supervised release, and a $100 special assessment.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                             By:       /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      KARIN M. BELL
                                                      STEPHEN E. FRANK
Date: July 8, 2020                                    Assistant United States Attorneys




                                                  7
         Case 1:19-cr-10463-ADB Document 28 Filed 07/08/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on July 8, 2020.


                                                   /s/ Eric S. Rosen
                                                   ERIC S. ROSEN
